Justice LEE,
dissenting, in which Chief Justice DURRANT concurred:
€ 50 The majority in this case reverses a juvenile court conviction on accomplice liability for trespass. It does so on the ground that the prosecution failed to give sufficient notice of its intent to pursue accomplice liability at trial. I respectfully dissent on two grounds: (1) the defense had multiple opportunities to preserve an objection to the accomplice liability theory but made a strategic decision not to raise it; and (2) in any event the notice rendered in this case was constitutionally adequate.
I
1 51 The majority acknowledges that D.B. failed to preserve an objection to the theory of accomplice liability adopted by the juvenile court, but exeuses that failure on the ground that he purportedly had no notice of that theory until the court rendered its judgment. Supra 185. That conclusion is thoroughly belied by the record. There are at least three grounds in the record for finding that D.B. had reasonable notice of the possibility of accomplice liability: (a) eyewitness testimony, which indicated that both D.B. and his coconspirator (J.M.) beat on the padlock on the gate in the course of the trespass, and also that one of them served as a lookout while the other was trespassing; (b) the closing arguments at trial, in which D.B.'s counsel himself suggested that D.B. was the one on lookout duty and the prosecution responded by asserting that in that event D.B. would be liable as an accomplice; and (c) the oral argument on appeal, where D.B.'s counsel openly conceded that he made a calculated, strategic decision at trial not to object to the accomplice liability theory because he thought an objection could only highlight the theory and increase the chanee of a convietion.
A
152 The majority asserts that "no evidence or testimony" presented at trial "implicated D.B. as an accomplice for the criminal trespass charge." Supra 122. That is incorrect. It is true that eyewitness Jason Sessions identified D.B. (and not J.M.) as the one who entered the construction site. Su-pro 122. But that was not the entirety of the evidence at trial of relevance to D.B.'s role in the trespass. And when viewed in context of the full evidentiary picture, there is no doubt that Sessions's testimony provided ample notice that D.B. was on the hook for accomplice liability.
153 First, the majority ignores Sessions's testimony regarding both fjfuveniles' actions prior to one of them hopping the fence. Initially, Sessions testified that he saw both D.B. and J.M. approach the fence surrounding the construction area and begin to simultaneously "bang" on the gate's padlock with a rock or bar for "approximately two minutes." When this effort yielded no entry, Sessions stated that he saw both boys start climbing the fence. Although he also indicated that only one of them succeeded in scaling the fence (and later suggested that was D.B.), both boys' conduct up to that point clearly encompassed the sort of classic aiding and abetting that would qualify for accomplice liability.
{ 54 As the majority notes, an individual is liable as an accomplice if he acts with the requisite mental state and "solicits, requests, commands, encourages, or intentionally aids another person to engage in conduct which *474constitutes an offense." Supra 120 (quoting Utax CopE § 76-2-202). Whether D.B. sue-cessfully hopped the fence or not, Sessions's testimony makes clear that both juveniles engaged in conduct amounting to encouraging and aiding the joint enterprise of trespass-in banging on the padlock and sealing the fence together. While the padlock-banging and fence-scaling were trespasses in their own right,1 D.B.'s padlock-banging and fence-sealing also "encourage[d]" or "intentionally aid[ed]" J.M. in cireumventing the fence. So the acts Sessions testified to unquestionably opened the door to liability for each of them for aiding the other in criminally trespassing.2
155 Second, although Sessions testified that he saw only one of the two juveniles succeed in scaling the fence, he also stated that he saw the other lingering nearby, just "looking around ... communicating back and forth to [the other juvenile]." The one who stayed behind, according to Sessions, then served as a lookout for the one who climbed over the fence. These are likewise classic acts of aiding and abetting.3 They surely put D.B. on notice that the juvenile who stayed behind "communicating back and forth" and acting as a lookout was in jeopardy of conviction as an accomplice for trespass.
156 The majority dismisses this second strand of evidence on the ground that Sessions identified D.B. as the one who sealed the fence-a point that the court sees as foreclosing any inference or argument that D.B. was the lookout. According to the majority, the juvenile court erred in "assuming that Mr. Sessions transposed J.M.'s and D.B.'s roles in the trespass." Supre 1° 24, 47. And it chides the juvenile court judge for blindsiding D.B.-for entering a judgment resting on a theory requiring D.B. to "speculate that the trier of fact will disbelieve a witness's actual testimony and conclude that another witness meant something entirely different." Supra 124; see also supra T 47..
T57 That concern seems valid enough as an abstract proposition. But it is not at all implicated in the actual cireumstances of this case. Here there was no blindside for the defendant because there was other evidence in the record of his participation as an accomplice (banging on the lock and scaling the fence). And even with respect to the question whether it was D.B. or J.M. who stayed behind as lookout, there was nothing particularly troubling (or surprising or unfair) about the trial court's resolution of the testimony.
1 58 D.B. was surely on notice of testimony that he acted in concert with J.M., that both attempted to enter the construction area, and that there was some discrepancy as to whether it was D.B. or J.M. who actually sealed the fence. Granted, Sessions ultimately identified J.M. as the one who stayed behind as lookout. But that is of little consequence given Sessions's concession on the stand that he only saw the juveniles "facial features from a distance" and given that he never *475identified either of the youths to police officers. In these circumstances, the juvenile court's interpretation of the evidence was more than reasonable and could hardly have taken D.B. by surprise.
T59 Indeed, as elaborated below, infro 1162-65, the juvenile court's resolution of the testimony (accepting Sessions's testimony generally but concluding that he transposed the identities of D.B. and J.M.) was more than just unsurprising to D.B.: It was an acceptance of D.B.'s own theory proffered in closing argument. Thus, Sessions's "lookout" testimony was hardly a blindside for D.B. as a basis for conviction as a trespass accomplice. It was a natural, straightforward basis for resolving the testimony at trial and was in fact the very basis that D.B. himself put forward when it appeared to suit him.
T60 That conclusion is not at all undermined by the fact that D.B. was charged only as a principal and not an accomplice. See supra 122. Criminal charging documents rarely distinguish between principal and accomplice liability, nor are they required to do so. See Utax Copm § 76-2-202; see also State v. Gonzales, 2002 UT App 256, ¶ 12, 56 P.3d 969 ("It is well settled that accomplices incur the same liability as principals. Thus, a person charged with a crime has adequate notice of the possibility of accomplice liability being raised at trial because conviction of accomplice and principal liability do not require proof of different elements or proof of different - quality." (citations - omitted)). Where (as here) the incident in question involves two coconspirators, both should come to trial anticipating the possibility of either primary or secondary liability,. And where the evidence and argument presented suggest both principal criminal conduct and acts of aiding and abetting, the lack of a formal accomplice charge is utterly irrelevant.
[61 Thus, I would conclude that the evidence at trial amply suggested and supported the imposition of accomplice liability for D.B. for trespass. D.B. cannot credibly claim that he was blindsided by the imposition of such liability, and his failure to object thus bars him from complaining on appeal.
B
T 62 If there was ever any doubt about the accomplice liability theory at trial, it was resolved completely during closing argument. The majority insists that it was not until rebuttal that "based on a mischaracterization of Mr. Sessions's testimony," the State "hinted that D.B. should be generally Hable as an accomplice." Supra 130. But this is not at all how closing argument transpired.
T63 As the majority notes, the State initially portrayed Sessions's testimony as indicating that both D.B. and J.M. entered the construction area. But to end the narrative there, as the majority does, disregards the defense's closing. In his response to the State's closing, defense counsel pounced on the mischaracterization, stating that "[clon-trary to the closing statement of the State, Jason Sessions was very clear that only one individual crossed the fence." Defense counsel went on to emphasize that "the other individual stayed outside" and that "when the police officers actually arrived, one of the individuals was not in the construction yard. That was, in fact, [D.B.]." D.B.'s counsel then observed that, of all the witnesses, only J.M. stated that D.B. went over the fence into the construction area. Counsel then countered that assertion, citing Sessions who "said] that [D.B.] did not; and we have the police officers who corroborate that when they arrived ... he was, in fact, outside of the construction area." Winding up to drive his point home, defense counsel offered this conclusion: "The fact is, [D.B.] never did go into the construction yard, and consequently, there was no criminal trespass on his behalf."
€64 Defense counsel likely hoped this would be his home-run acquittal argument-establishing onee and for all that his client did not seale the fence or touch the stolen bolt cutters. But this tack neatly cued up the accomplice liability theory. By insisting that his client never entered the construction area but instead stayed outside the fence while his coconspirator entered and attempted to steal the bolt cutters, defense counsel set up an inevitable dichotomy-easting D.B. as either an accomplice or an innocent by*476stander, but not a principal. And given the eyewitness testimony that both juveniles attempted to enter the site and one loitered just outside the fence when his partner sue-ceeded in gaining entry, D.B.'s counsel unequivocally (and quite strategically) opened the door to accomplice liability.
1 65 Thus, the State's follow-up on rebuttal was not some "passing allusion ... to the notion" of accomplice liability, as the majority insists. Supra 180. It was a direct response to the framework constructed by the defense. In his rebuttal, the prosecutor apologized for potentially "misinform[ing]" the court in suggesting that Sessions had said that both juveniles climbed the fence, conceding his mistake and acknowledging that Sessions had said that one juvenile climbed over the fence and the other stayed behind as a lookout. Having done so, however, the prosecutor then made a clear-and completely natural-response to D.B.'s counsel's suggestion that it was D.B. who stayed behind: He argued that even under that framework D.B. was liable as an accomplice-that in that event D.B. "was a lookout, he was watching things, and so he's just as responsible for what his Co-defendant does as if he committed that crime."
T 66 This was no "hint[ ] that D.B. should be generally liable as an accomplice," or "vague and general allusion to accomplice liability." Supre 19430, 32. It was an unequivocal demand that the court find D.B. guilty as an accomplice under the defense's own portrayal of the evidence. Thus, at closing if not before, it was obvious to D.B. that he was on the hook as an accomplice to trespass. He thus had an obligation to object at that point if he wanted to preserve his right to challenge the propriety of that theory on appeal. His failure to do so is fatal here..
C
T 67 The final nail in the preservation coffin is an interchange that took place at oral argument on appeal to this court. That interchange not only confirmed that D.B.'s counsel was aware that his client was in jeopardy of conviction for trespass on accomplice liability. It actually revealed that the failure to object to this theory was a conscious, strategic decision by trial counsel. We cannot properly address matters on appeal that were strategically waived at trial, as this issue was.
{68 When pressed by our court at oral argument, D.B.'s counsel openly admitted that he made a strategic choice to "remain silent" when the State emphasized its accomplice liability theory during closing argument. The majority's contrary conclusion, supra 1 31, rests on selective quotes from the oral argument-from counsel's initial equivocation and attempted denial of the court's suggestion of waiver. But the cited equivocation was completely cleared up in subsequent answers to the court's questions, when counsel candidly conceded not just notice of accomplice liability but strategic waiver.
1 69 Specifically, counsel conceded that, instead of objecting to the prosecutor's closing rebuttal, he strategically opted to remain silent, noting that "GJf I remained silent, I thought there was a huge chance that [D.B.] would be acquitted because there was not enough evidence to convict him." In a commendable point of candor, moreover, counsel also acknowledged that his failure to object was rooted in the concern that objecting "would have waved a red flag and said, here, prosecute my client for accomplice liability." And finally, when pressed about whether it was his obligation to object to the State's newly suggested theory in closing argument, counsel admitted that "that thought occurred to me but I believed that by doing so, not only would I be ineffective as counsel, but probably commit malpractice because then I am instructing the prosecutor that he has another theory here on which he can prosecute my client."
170 These statements unequivocally confirm not only that D.B. had an opportunity to object to the State's accomplice liability theory during closing argument, but that he consciously opted not to do so for strategic reasons. The failure to object to the prosecution's accomplice theory was a calculated decision by a seasoned defense attorney. He was well aware of the risks presented by raising an objection to the accomplice theory *477(of highlighting the theory and increasing the chance of it sticking) and of the potential upside to remaining silent (that the theory might go unnoticed and thus lead to an acquittal). Defense counsel gambled on the latter tack and lost. Such a conscious, strategic waiver removes any doubt about preservation. A passive failure to object may leave open questions about the opportunity and sufficiency of an objection; a strategic decision to forego an objection, on the other hand, results in an unmistakable waiver.4
171 The majority's grounds for rejecting these statements are unpersuasive. Unlike the majority, I see no reason to read into counsel's concessions a caveat-that he was speaking only of accomplice liability as to the theft charge and did not understand the discussion to relate to the trespass charge. See swore I 31 & n. 11. The "colloquy" that led to counsel's concessions began with questions aimed at "references in the closing statement to the notion that [D.B.] was a lookout" and at the prosecutor's follow-up point that as a lookout D.B. "[was] just as responsible for what his co-defendant d[id] as if he committed the crime." In context, then, counsel's concessions came in a colloquy discussing evidence of certain and obvious relevance to the trespass charge. And of course it should be clear to us as it was clear to D.B.'s counsel in briefing on appeal that the only real doubt about accomplice liability in this case (if ever there was one) was on the trespass charge.
172 D.B.'s appellate brief opens with the request that we review the juvenile court's "finding D.B. guilty of criminal trespass, based upon accomplice liability, which was not alleged in the Petition, not argued by the State in the trial and not added to the Petition by amendment of the State at any time." Nowhere in the briefing does D.B. specifically question the sufficiency of his notice of the State's accomplice lability theory for the theft charge. So though the back-and-forth at oral argument may not have focused explicitly on accomplice liability for trespass, in context the discussion can only have been about that issue. The "lookout" testimony was of obvious reference to aiding and abetting the trespass, moreover, and counsel's concession is more than enough to nail down the failure to preserve the issues D.B. seeks to raise on appeal.5 I would thus affirm the juvenile court's Judgment on the ground that the arguments D.B. raises to challenge it were not only not preserved but affirmatively waived on strategic grounds.6
*478II
T73 Assuming for the sake of argument that preservation problems would not preclude our reaching the merits, I would nonetheless affirm the juvenile court. I cannot sign on to the majority's conclusion that "D.B. did not receive constitutionally adequate notice of accomplice liability for erimi-nal trespass prior to the close of evidence." Supra " 41. Although I agree in large part with the majority's explication of the standard for constitutionally adequate notice under the Sixth Amendment, see supra M 42-45, I disagree with the court's application of the standard and with the stark line the court draws in its opinion.
T 74 The majority correctly opines that "a defendant may receive constitutionally adequate notice that he is facing accomplice liability in several ways," including in a formal accomplice charge or "through presentation of adequate evidence at any time prior to the close of evidence at trial." Supra 945. In this case, as demonstrated above, there was more than ample evidence and argument during the course of trial to notify D.B. that he was on the hook as an accomplice. I would affirm the juvenile court on that basis if I were to reach the merits.
T 75 The majority cites a handful of cases that, in its view, correctly concluded that a defendant had received adequate notice of accomplice liability through some means other than overt charges or opening argument. Supra II 45 (citing State v. Mancine, 124 N.J. 232, 590 A.2d 1107, 1120 (1991), Commonwealth v. Smith, 834 Pa.Super. 145, 482 A.2d 1124, 1127 (1984)). When closely examined, however, these cases actually support the conclusion that D.B.'s notice was sufficient.
T76 First, as the majority notes, the defendant in Mancine "learned of the possibility of a hired-gunman theory through pretrial discovery .... [or] his own testimony." 590 A.2d at 1120. But instead of objecting to the State's proposal that the defendant be subject to accomplice liability, the Mancine court noted that he "made no claim of surprise or prejudice, he raised no objection at trial, he did not seek dismissal of the indictment before the trial, he did not object as the proofs unfolded, and he argued this point only in a motion for a new trial and on appeal." Id. at 1121. The Manceine court then opined that, "[in fact, in his closing argument, defense counsel emphasized that the State had two 'alternative' theories in an attempt to raise reasonable doubt in the minds of the jurors." Id. With all this in mind, the Mancine court concluded that the defendant "certainly had adequate notice to prepare a defense to both the accomplice-liability murder charge and its lesser-included aggravated manslaughter charge." Id.
T77 Similarly, the Smith court reviewed the conviction of a defendant who had been found guilty of aggravated assault as an accomplice, though he had not been charged as such. 482 A.2d at 1127. The court affirmed the defendant's conviction, however, because he "was scheduled originally to be tried jointly with [a co-defendant]" 7 and because "[hJlis criminal liability as an accomplice was advanced repeatedly during the trial in which he attempted to transfer criminal responsibility to [the co-defendant]" Id. The Smith court thus concluded that the defendant "was not prejudiced" by the State's failure to specifically charge the defendant as an accomplice and affirmed the conviction. Id.
*479T78 These cases bear a striking resemblance to the one before us. As in Mancing, D.B.'s counsel undoubtedly would have been aware of the presence and actions of J.M. at the site. And as in Smith, D.B. had a cocon-spirator, J.M., who had already been adjudicated before testifying at D.B.'s trial Throughout testimony and in argument, D.B.'s counsel sought to shift sole criminal liability away from his client and to J.M., just as in Smith. And like counsel in Mancine, D.B.'s counsel actually framed the issue of accomplice liability in his closing. Ultimately, D.B.'s counsel took the same course of inaction as counsel in Mancine-he "made no claim of surprise or prejudice, he raised no objection at trial, he did not seek dismissal of the indictment before the trial, he did not object as the proofs unfolded, and he argued this point only ... on appeal."8 Mancinge, 590 AZ2d at 1121. Taken together, these events-and non-events-demonstrate that D.B. "certainly had adequate notice to prepare a defense to ... accomplice-liability." Id.
T 79 Even given all the cireumstances listed above, the majority insists that D.B. was not given adequate notice of accomplice liability because "development of an accomplice liability theory after the close of evidence eliminates a defendant's ability to prepare his defense and present evidence relating to the accomplice liability theory." Supra 145 (emphasis omitted). Although I would conclude that there was plenty of evidence presented to give D.B. notice of accomplice liability theory, I would also draw the constitutional line somewhat differently.
4 80 I concede that in cireumstances where the first and only inkling of any evidentiary basis for accomplice liability is in closing, pursuit of that theory would not likely satisfy the constitutional requirement of notice. That cannot mean, however, that there is a blanket rule against the prosecution raising accomplice liability explicitly for the first time in closing. If there is evidence plausibly supporting accomplice liability and the crime as charged can be read to encompass it, the prosecution is within its right to propose and urge a conviction on that basis-particularly in cireumstances like this case where the defense goes out of its way in closing to suggest that possibility.
4 81 I see no basis in logic or the law to impose an outright bar on the prosecution's waiting until closing to first mention a theory of accomplice liability, In a case like this one, where the evidence presented is plausibly related to both principal and accomplice liability and the defense expressly opens the door to the latter, it seems eminently reasonable for the prosecution to press the theory openly for the first time in closing. In any event, however, that was not the first time the prosecution gave notice of this theory in this case, as the eyewitness and other testimony implicated D.B. as an accomplice. Thus, I would affirm D.B.'s conviction on the merits even if his counsel had preserved his claims for appeal.

. See Uran Cope § 76-6-206(2)(a)(i) ("A person is guilty of criminal trespass if ... the person enters or remains on property and ... intends to cause ... damage to any property[.]"); id. § 76-6-206(2)(b)(ii) ("A person is guilty of criminal trespass if ... knowing the person's entry or presence is unlawful, the person enters or remains on property as to which notice against entering is given by ... fencing or other enclosure obviously designed to exclude intruders{.]").


. Sometimes ""a perpetrator who commits an offense with another would ... be liable as both a principal and an accomplice." See supra 123. But that certainly would not be true in every case. And I see nothing unworkable in the straightforward idea that the facts of each case will establish whether a defendant's commission of a crime also facilitates a partner-in-crime's ability to commit the same crime at the same time.


. See State v. Johnson, 6 Utah 2d 29, 305 P.2d 488, 489 (1956) (concluding that it was reasonable for a trial court "to infer that [the defendant] ... was acting as a lookout for [the code-fendant] and was aiding and abetting him in the burglary," and citing Ura Cope § 76-1-44 (1953) for the proposition that "anyone who aids or abets or advises and encourages the commission of a crime is a principal in such crime"); see also State v. Scott, 111 Utah 9, 175 P.2d 1016, 1020 (1947) (noting that "if the proof supports a conclusion that [a defendant] was acting as a 'lookout' or 'get-away man', he was aiding in the commission of the offense"); Am. Fork City v. Rothe, 2000 UT App 277, ¶¶ 9-10, 12 P.3d 108 (affirming a trial court's determination that a defendant aided in the commission of a theft "by acting as a lookout").


. See State v. King, 2006 UT 3, ¶ 13, 131 P.3d 202 (holding that "under our preservation rule, defendants are ... not entitled to both the benefit of not objecting at trial and the benefit of objecting on appeal," and noting that the preservation requirement "inhibitls} a defendant from fore-goling] ... an objection with the strategy of enhancing the defendant's chances of acquittal and then, if that strategy fails, ... claiming on appeal that the [cJourt should reverse" (all but second alteration in original) (internal quotation marks omitted)).


. I am likewise unpersuaded by the majority's insistence that defense counsel's supposed confusion or misunderstanding of the prosecutor's closing argument somehow excuses his failure to preserve the accomplice liability argument. Supra 131 & n. 11. Even assuming for argument's sake that D.B.'s counsel genuinely misunderstood the import of the prosecutor's closing statements, his subjective confusion cannot be enough to excuse his failure to preserve an objection. An objective standard is obviously the yardstick for assessing counsel's awareness of errors to preserve for appeal. Otherwise, trial counsel would be perversely incentivized to let their minds wander during trial, knowing that they could argue on appeal that they simply "didn't understand what counsel was trying to do" and that they did not receive adequate notice of the complained-of act. That is not and cannot be the law, and counsel's professed misunderstanding is accordingly insufficient in itself to excuse his failure to preserve. For reasons set forth in detail above, moreover, there was no objectively reasonable basis for any confusion on counsel's part, as there was much more than a "general hint" of accomplice liability in this case, see supra 131 n. 10.


. In light of the ample grounds for finding that D.B. was aware of and waived any objection to the accomplice liability theory before entry of judgment, it is unnecessary to reach a final question resolved by the majority-that "D.B. did not need to file a postjudgment motion" to preserve his claims on appeal. Supra 136. Instead of opining on this matter, I would simply note (a) that I agree with the majority that the general rule disclaims a requirement of objecting to a final judgment, which is usually entered at a time when there is no longer an opportunity for any further objection; but (b) that it is not clear that the general rule would apply in this case, where the judgment was entered at a time and in cir*478cumstances in which D.B. did have an opportunity to object to the judgment (given that it was issued orally moments before D.B. was to be tried on the remaining counts of the petition against him, which had been bifurcated and continued from the initial trial).
These were unique circumstances. - D.B.'s counsel was present when the ruling was handed down, as was the prosecutor. Before the trial commenced on the remaining charges, D.B.'s counsel asked the court for its disposition on the prior offenses. And after issuing its disposition on the first two counts, the juvenile court proceeded to work out sentencing options for D.B., before finally commencing the trial on the remaining charges. Once again, given the opportunity to object to the court's reliance on accomplice liability theory or to request a new trial while the issues were fresh in the court's mind and the parties were present, D.B.'s counsel remained silent. That silence seems damning in these circumstances, although I would stop short of a firm holding that an objection or motion was required as that conclusion is unnecessary to the result in this case.


. The codefendant "was tried separately and was also found guilty of aggravated assault." Commonwealth v. Smith, 334 Pa.Super. 145, 482 A.2d 1124, 1126 n. 3 (1984).


. Unlike counsel in Mancine, D.B. didn't even attempt to ask for a new trial, though the opportunity certainly presented itself. See supra 11 67-71.